Exhibit 10.2

FIRST MERCHANTS CORPORATION

2019 EMPLOYEE STOCK PURCHASE PLAN

I. INTRODUCTION

The First Merchants Corporation 2019 Employee Stock Purchase Plan (the “Plan”)
was adopted by the Board of Directors (the “Board”) of First Merchants
Corporation (the “Company”) on February 28, 2019, subject to approval of the
Company’s shareholders at their annual meeting on May 9, 2019. The effective
date of the Plan shall be July 1, 2019, if it is approved by the shareholders.
The purpose of the Plan is to provide eligible employees of the Company and its
subsidiaries a convenient opportunity to purchase shares of common stock of the
Company through quarterly offerings financed by the use of payroll deductions.
As used in this Plan, “subsidiary” means a corporation or other form of business
association of which shares (or other ownership interests) having 50% or more of
the voting power are, or in the future become, owned or controlled, directly or
indirectly, by the Company.

The Plan shall continue until all the stock allocated to it has been purchased
or until June 30, 2024, whichever is earlier; provided, however, the Board may
terminate the Plan at any time or make such amendment(s) to the Plan as it may
deem advisable. No such amendment may be made without the approval of the
Company’s shareholders if it would materially: (i) increase the benefits
accruing to participants under the Plan; (ii) modify the requirements as to
eligibility for participation in the Plan; (iii) increase the number of shares
which may be issued under the Plan (except as permitted under Section III); (iv)
increase the cost of the Plan to the Company; or (v) alter the allocation of
Plan benefits among participating employees.

The Plan is not qualified under Section 401(a) of the Internal Revenue Code of
1986 (the “Code”) and is not subject to any provisions of the Employee
Retirement Income Security Act of 1974 (ERISA). It is the Company’s intention to
have the Plan qualify as an “employee stock purchase plan” under Section 423 of
the Code, and the provisions of the Plan shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that Section
of the Code.

II. ADMINISTRATION

The Plan is administered by the Compensation and Human Resources Committee (the
“Committee”), which consists of two or more members of the Board, none of whom
are eligible to participate in the Plan and all of whom are “non-employee
directors,” as such term is defined in Rule 16b-3(b)(3) of the Securities and
Exchange Commission, under the Securities Exchange Act of 1934, as amended (the
“1934 Act”). The Committee shall prescribe rules and regulations for the
administration of the Plan and interpret its provisions. The Committee may
correct any defect, reconcile any inconsistency or resolve any ambiguity in the
Plan. The actions and determinations of the Committee on matters relating to the
Plan are conclusive. The Committee and its members may be addressed in care of
the Company at its principal office. The members of the Committee do not serve
for fixed periods but may be appointed or removed at any time by the Board.

III. STOCK SUBJECT TO THE PLAN

An aggregate of 1,000,000 shares of common stock, without par value, of the
Company (the “Common Stock”) is available for purchase under the Plan. Shares of
Common Stock which are to be delivered under the Plan may be obtained by the
Company by authorized purchases on the open market or from private sources, or
by issuing authorized but unissued shares of Common Stock. In the event of any
change in the Common Stock through recapitalization, merger, consolidation,
stock dividend or split, combination or exchanges of shares or otherwise, the
Committee may make such equitable adjustments in the Plan and the then
outstanding offering as it deems necessary and appropriate including, but not
limited to, changing the number of shares of Common Stock reserved under the
Plan and the price of the current offering. If the number of shares of Common
Stock that participating employees become entitled to purchase is greater than
the number of shares of Common Stock available, the available shares shall be
allocated by the Committee among such participating employees in such manner as
it deems fair and equitable. No fractional shares of Common Stock shall be
issued or sold under the Plan.



--------------------------------------------------------------------------------

IV. ELIGIBILITY

All employees of the Company and such of its subsidiaries as shall be designated
by the Committee will be eligible to participate in the Plan. No employee shall
be eligible to participate in an offering until the first day of the calendar
quarter after he or she has completed an “introductory period,” as described in
the Company’s Employee Handbook (generally, ninety (90) calendar days of
employment). No employee shall be eligible to participate in the Plan if,
immediately after an option is granted under the Plan, the employee owns or is
considered to own (within the meaning of Code Section 424(d)) stock, including
outstanding options to purchase stock, possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any parent or subsidiary of the Company.

V. OFFERING PERIODS

The Plan shall be implemented by a series of consecutive three (3) – month
offering periods, with each new offering period commencing on the first day of
each calendar quarter (beginning July 1, 2019), or at such other time or times
as may be determined by the Committee (the “Offering Date”), and ending on the
last trading day of each calendar quarter, or at such other time or times as may
be determined by the Committee (the “Purchase Date”). The Plan shall continue
until terminated in accordance with Section I. Subject to the provisions
concerning termination in Section I, the Committee shall have the power to
change the duration and/or frequency of offering periods with respect to future
offerings and shall use reasonable efforts to notify employees of any such
change at least five (5) days prior to the scheduled beginning of the first
offering period to be affected. In no event shall any option granted hereunder
be exercisable more than twenty-seven (27) months from its Offering Date.

VI. PARTICIPATION, PAYROLL DEDUCTIONS

An eligible employee may participate in an offering by authorizing a payroll
deduction for such purpose in whole dollar amounts at any time prior to the
Offering Date for such offering. The Committee may at any time, prior to the
Offering Date for an offering, establish a maximum percentage of a participating
employee’s compensation that he or she may apply to the purchase of Common Stock
with respect to that and/or future offerings under the Plan. The Committee may
at any time suspend an offering if required by law or determined by the
Committee to be in the Company’s best interests.

The Company will maintain or cause to be maintained payroll deduction accounts
for all participating employees. All funds received or held by the Company or
its subsidiaries under the Plan may be, but need not be, segregated from other
corporate funds. Interest shall accrue on or be payable to participating
employees with respect to such payroll deductions, at the rate determined from
time to time by Human Resources, unless the Committee determines that the
accounts shall not earn interest.

Each participating employee will receive a statement of his or her payroll
deduction account and the number of shares of Common Stock purchased therewith
following the Purchase Date for each offering.

Subject to such limitations, if any, prescribed by the Committee from time to
time and such rules and procedures established by Human Resources, a
participating employee may during or following an offering period prospectively
increase or decrease his or her rate of payroll deductions or discontinue
payroll deductions and withdraw the entire balance of his or her payroll
deduction account, if any, and thereby withdraw from participation in an
offering. Such withdrawal shall not have any effect upon the employee’s
eligibility to elect to participate in any succeeding offering. Under the
initial rules established by the Committee, payroll deductions may be increased
or decreased only as of a quarterly Offering Date, by filing a new payroll
deduction authorization with Human Resources at least ten (10) days prior to the
Offering Date. Under such initial rules, any request to withdraw from an
offering may be submitted to Human Resources at any time during the offering
period. An election by a participating employee not to participate in a future
offering must be received by Human Resources prior to the Offering Date for such
offering. In the event of a participating employee’s retirement, death or
termination of employment, his or her participation in any offering under the
Plan shall cease, no further amounts shall be deducted pursuant to the Plan, and
the balance in the employee’s payroll deduction account, if any, shall be paid
to the employee, or, in the event of the employee’s death, to the employee’s
beneficiary designated on a form approved by the Committee (or, if the employee
has not designated a beneficiary, to his or her estate).

 

2



--------------------------------------------------------------------------------

If a participating employee has not changed the rate of his or her payroll
deductions, discontinued payroll deductions, or elected not to participate in a
future offering in accordance with the rules and procedures set forth in the
immediately preceding paragraph, his or her payroll deductions shall continue at
the originally elected rate throughout the offering period and future offering
periods unless reduced to reflect a change by the Committee in the maximum
permissible rate. Such employee shall be deemed to have accepted each new offer
and to have authorized payroll deductions in respect thereof during each such
future offering period.

VII. PURCHASE, LIMITATIONS, PRICE

Each employee participating in any offering under the Plan shall be granted an
option, as of the Offering Date, for as many full shares of Common Stock as the
amount of his or her payroll deduction account can purchase as of the Purchase
Date for such offering at the price determined in accordance with the third
paragraph of this Section (the “Purchase Price”). No employee may be granted an
option under the Plan which permits his or her rights to purchase Common Stock
under the Plan, and any other stock purchase plan of the Company or a parent or
subsidiary of the Company qualified under Section 423 of the Code, to accrue at
a rate which exceeds $25,000 in Fair Market Value of such Common Stock
(determined at the time the option is granted) for each calendar year in which
any option granted to the employee is outstanding at any time. “Fair Market
Value” of a share of Common Stock on a given date is defined as the closing
price of a share on such date, or if no sale took place, the closing price of a
share of stock on the most recent day on which a sale of a share of stock took
place as recorded on the NASDAQ stock market or national securities exchange on
which the Common Stock of the Company is listed on such date. If the Common
Stock of the Company isn’t listed on NASDAQ or any other national securities
exchange on such date, “Fair Market Value” is defined as the fair market value
of a share on such date as determined in good faith by the Committee.

As of the Purchase Date for each offering, the payroll deduction account of each
participating employee (except those who have withdrawn from participation in
the offering as provided in Section VI) shall be totaled. If such account
contains sufficient funds to purchase one or more full shares of Common Stock as
of that date, the employee shall be deemed to have exercised an option to
purchase the largest number of full shares of Common Stock that can be purchased
at the Purchase Price with such funds. Such employee’s account will be charged
for the amount of the purchase and the employee’s book entry stock account will
be credited with the number of shares of Common Stock purchased. No fractional
shares of Common Stock may be purchased under the Plan. Any balance remaining in
a participating employee’s payroll deduction account at the end of an offering
period after the purchase of Common Stock shall be held in such account and
applied to the purchase of shares of Common Stock under the next offering under
the Plan, unless such employee withdraws from, elects not to participate in, or
is not eligible to participate in the next offering, in which case the balance
in the employee’s payroll deduction account, if any, shall be paid to the
employee.

The Committee shall determine the Purchase Price of the shares of Common Stock
which are to be sold under each offering, which price (so long as the Common
Stock of the Company is listed on NASDAQ or another national securities
exchange) shall be equal to eighty-five percent (85%) of the average of the
closing prices for the Common Stock on each trading day during the offering
period, as reported by NASDAQ (or the national securities exchange on which the
Common Stock of the Company is listed during the offering period); provided,
however, in no event shall such Purchase Price be less than the lesser of (i) an
amount equal to eighty-five percent (85%) of the Fair Market Value of the Common
Stock on the Offering Date, or (ii) an amount equal to eighty-five percent (85%)
of the Fair Market Value of the Common Stock on the Purchase Date.

VIII. STOCK ACCOUNTS, TRANSFER OF INTERESTS

Shares of Common Stock purchased under the Plan may be registered in the name of
a nominee or held in such other manner as the Committee determines to be
appropriate. A book entry stock account will be established in each
participating employee’s name. Each participating employee will be the
beneficial owner of the Common Stock purchased under the Plan and credited to
his or her stock account, and he or she will have all rights of beneficial
ownership in such Common Stock. The Company or its nominee will retain custody
of the Common Stock purchased under the Plan until specifically requested in
writing by the participating employee to be sold, transferred or delivered. A
participating employee may request that a stock certificate, representing all or
part of the shares of Common Stock credited to his or her stock account, be
issued and delivered to the participating employee at any time.

 

3



--------------------------------------------------------------------------------

No option, right or benefit under the Plan may be transferred by a participating
employee other than by will or the laws of descent and distribution, and all
options, rights and benefits under the Plan may be exercised during the
participating employee’s lifetime only by such employee or the employee’s
guardian or legal representative. There are no restrictions imposed by or under
the Plan upon the resale of shares of Common Stock issued under the Plan.

Certain officers of the Company are subject to restrictions under Section 16(b)
of the 1934 Act. With respect to such officers, transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the 1934 Act. To the extent any provision of the Plan or action
by the Committee fails to so comply, it shall be deemed null and void if
permitted by law and deemed advisable by the Committee.

Beneficial ownership of the shares of Common Stock purchased under the Plan may
be held only in the name of the participating employee, or, if such employee so
indicates on his or her authorization form, in his or her name jointly with a
member of his or her family, with right of survivorship. A participating
employee who is a resident of a jurisdiction which does not recognize such a
joint tenancy may hold shares in the employee’s name as tenant in common with a
member of his or her family, without right of survivorship.

* * * * *

Approved and adopted by the shareholders of First Merchants Corporation on
May 9, 2019.

 

4